DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figs. 1A-1B
Species II: Fig. 5
Species III: Fig. 7
Species IV: Fig. 9
Species V: Fig. 11A
The species are independent or distinct because:
Species I: Figs. 1A-1B shows The inductor component 1 includes two layers of spiral wires 21 and 22, a magnetic composite body 30 (to be an example of a composite body) that covers the two layers of spiral wires 21 and 22. "Covering an object" used herein refers to covering at least a portion of the object. In FIG. 1A, in the magnetic composite body 30, portions 32 and 33 to have the spiral wires 21 and 22 buried therein are depicted integral with each other. The first and the second spiral wires 21 and 22 are sequentially disposed from a lower layer to an upper layer. The description will be made herein assuming that the up-and-down direction of the inductor component 1 matches with the up-and-down direction of the page carrying FIG. 1B thereon. The first 
Species II: Fig. 5 shows the composite body of an inductor component 1A includes an insulating composite body 40 that covers the first and a second spiral wires 21 and 22, and a magnetic composite body 30A that covers the insulating composite body 40. The insulating composite body 40 includes the composite material of the inorganic filler and the resin. The insulating composite body 40 includes a hole 40a at the position corresponding to the inner diameter portion of each of the first and the second spiral wires 21 and 22. The magnetic composite body 30A is disposed in the 
Species III: Fig. 7 shows an inductor component 1B, the external terminals 11 to 14 are disposed both over and under the first and the second spiral wires 21 and 22 in the stacking direction. The inductor component 1B includes the third and the fourth external terminals 13 and 14 in addition to the first and the second external terminals 11 and 12 of the second embodiment. The third and the fourth external terminals 13 and 14 are disposed under the first and the second spiral wires 21 and 22 in the stacking direction. The third external terminal 13 faces the first external terminal 11 and is electrically connected to the first external terminal 11 through the via wire 27. The fourth external terminal 14 faces the second external terminal 12 and is electrically connected to the second external terminal 12 through the via wire 27. Lower end faces 13a and 14a of the third and the fourth external terminals 13 and 14 in the stacking direction are 
Species IV: Fig. 9 shows the package component 2 is a module that includes a substrate in an IC package and includes the substrate 80 and the inductor component 1B of the third embodiment that is buried in the substrate 80. The substrate 80 includes, for example, FR4, CES3, or the like. The first and the second external terminals 11 and 12 on the upper side of the inductor component 1B are disposed on the side of an upper face 80a of the substrate 80. The third and the fourth external terminals 13 and 14 on the lower side of the inductor component 1B are disposed on the side of a lower face 80b of the substrate 80. Wires 81 and 82 are disposed on the upper face 80a of the substrate 80 through an insulating resin 85. The first wire 81 is electrically connected to the first external terminal 11 through an opening of the insulating resin 85. The second wire 82 is electrically connected to the second external terminal 12 through an opening of the insulating resin 85. Wires 83 and 84 are disposed on the lower face 80b of the substrate 80 through the insulating resin 85. The third wire 83 is electrically connected to the third external terminal 13 through an opening of the insulating resin 85. The fourth wire 84 is not electrically connected to any of the external terminals 11 to 14. 
Species V: Fig. 11A shows the switching regulator 3 includes the package component 2 of the fourth embodiment, a switching element 123a that opens or closes the electric connection between the external power source and the inductor component 1B, and a smoothing capacitor 90 that smoothes the output voltage from the inductor component 1B.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species of patentably indistinct species require a different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837